DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is the national stage of PCT/JP2017/031670, filed 09/01/2017, claiming foreign priority benefit to JP2016-171550, filed 09/02/2016.  The International Search Report issued in the PCT application, including an English language translation, has been received and reviewed.  It is noted that a copy of the foreign priority document (but not a translation) is present in the application file.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tapscott et al (US 2010/0273151 A1 [28 Oct 2010]; cited herein).
Tapscott et al disclose methods “for detecting genome-wide presence of methylated DNA and palindrome formation”, as well as for “the specific enrichment of 

Tapscott et al thus anticipate claims 1-13.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tapscott et al (US 2010/0273151 A1 [28 Oct 2010]; cited herein) in view of Keita et al (Gynecologic Oncology 128:356 [Dec 2012]; cited herein, including Supplemental Figure 1), as evidenced by the specification. 
The specification at, e.g., paragraphs 20 and 27 teaches that instant SEQ ID NOS 1 and 11 are preferred sequences of the promoter region of the human FOXB2 gene (with instant SEQ ID NO: 4 being a dog FOXB2 gene promoter sequence). Claim 11 requires analysis of “a base sequence containing a base sequence represented by” one of SEQ ID NOS 1, 4 or 11; as evidenced by the specification, a human FOXB2 gene promoter sequence meets this requirement of the claim with respect to SEQ ID NOs 1 and 11. 
Tapscott et al disclose methods “for detecting genome-wide presence of methylated DNA and palindrome formation”, as well as for “the specific enrichment of methylated DNA”, teaching that such methods aid in characterizing, diagnosing/detecting, and monitoring cancer (see entire reference, particularly the Abstract, paragraphs 9-18, paragraphs 50-53, and paragraphs 60-61).  More particularly, Tapscott et al teach methods for determining/analyzing methylation comprising treating double-stranded DNA comprising target regions for methylation analysis with S1 nuclease and a restriction enzyme, and amplifying the analysis target region (see the description of such methods at paragraphs 9-18 and 50-53, noting in particular the disclosure of S1 nuclease as a preferred nuclease in, e.g., paragraphs 12 and 51, and the teaching of the use of “any restriction enzyme” [paragraph 12], with a preferred embodiment of a methylation-sensitive restriction enzyme [paragraph 15; see also paragraph 53]). Tapscott et al further teach confirming the presence/absence of an amplification product, and determining methylation presence/absence based on that result (see, e.g., paragraph 10-11, 13-15, 52-53; see also Figures 2, 9 and 14).  It is reiterated that Tapscott et al teach that the primary application of their method is in cancer diagnosis/detection/determination (see again paragraphs 13-14 and 60-61); Tapscott et al also exemplify performing a method comprising the use of S1 nuclease digestion and HpaII digestion (i.e., digestion with a methylation sensitive restriction enzyme) followed by PCR amplification to determine methylation status (see Example 3).  Tapscott et al further exemplify the detection of several genes exhibiting differential 
Tapscott et al thus teach methods meeting all of the limitations of dependent claim 14, with the exception of an analysis target as set forth in claim 14.
Keita et al teach the use global methylation profiling in characterizing ovarian cancers with respect to aggressiveness and progression (see entire reference). Keita et al report identifying aberrant methylation of multiple different FOX genes in association with ovarian cancers, teaching that the FOXB2 gene was newly identified as being hypermethylated in association with ovarian cancer (see page 357, right column, last paragraph).  It is noted that Supplemental Figure 1 of Keita et al illustrates the fact that Keita et al analyzed and identified aberrant methylation in the human FOXB2 promoter, i.e., a sequence represented by instant SEQ ID NOs: 1 and 11, and thus meeting the requirements of claim 14.
In view of the teachings of Keita et al, it would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the methods of Tapscott et al drawn to analysis of methylation patterns indicative of cancer or otherwise useful in aiding cancer diagnosis so as to have included therein analysis of the FOXB2 promoter region, i.e., a sequence represented by instant SEQ ID NO: 1 and/or 11.  An ordinary artisan would have been motivated to have made such a modification, particularly with regard to analysis of ovarian cancer samples, by Keita et al’s teaching of FOXB2 as an additional gene exhibiting altered methylation in ovarian cancer, and thus relevant to characterizing and diagnosing cancer (and particularly ovarian cancer).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Diede et al (PNAS 107(1):234-239 [2010]; cited herein) teach analysis of methylation via methods employing S1 nuclease; see entire reference.  Chak et al (WO2016109712 A1 [07 July 2016, filed 30 Dec 2015]; cited herein) teach that instant SEQ ID NO: 11 is among a group of genes exhibiting differential methylation in association with esophageal neoplasias; see the alignment of SEQ ID NO: 5316 of Chak et al with instant SEQ ID NO: 11: 
Query Match             100.0%;  Score 149;  DB 53;  Length 2705;
  Best Local Similarity   100.0%;  
  Matches  149;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CTGGAGGGGCCGAGTGGGAATTAGTGGGGGCAGCCAGGCCCCAGGAACGGAGTGCGGAGA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1137 CTGGAGGGGCCGAGTGGGAATTAGTGGGGGCAGCCAGGCCCCAGGAACGGAGTGCGGAGA 1196

Qy         61 GATTCTGTGGTCCAGTGCGGGCCGGAGGGCGGTGGAGGAGCCGGGGGCGATGCCGCGGCC 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1197 GATTCTGTGGTCCAGTGCGGGCCGGAGGGCGGTGGAGGAGCCGGGGGCGATGCCGCGGCC 1256

Qy        121 GGGGAAGAGCTCGTACAGCGACCAAAAAC 149
              |||||||||||||||||||||||||||||
Db       1257 GGGGAAGAGCTCGTACAGCGACCAAAAAC 1285

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744.  The examiner can normally be reached on Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634